Name: Commission Implementing Decision (EU) 2015/714 of 24 April 2015 concerning the validity of certain binding tariff information (notified under document C(2015) 2888)
 Type: Decision_IMPL
 Subject Matter: beverages and sugar;  tariff policy
 Date Published: 2015-05-05

 5.5.2015 EN Official Journal of the European Union L 114/6 COMMISSION IMPLEMENTING DECISION (EU) 2015/714 of 24 April 2015 concerning the validity of certain binding tariff information (notified under document C(2015) 2888) (Only the English, French, German, Portuguese and Spanish texts are authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular the first indent of Article 9(1)(a) thereof, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2), and in particular Article 12(5)(a)(iii) thereof, Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (3), and in particular the second indent of Article 9(1) thereof, Whereas: (1) The binding tariff information (BTI) referred to in the Annex contains a tariff classification incompatible with the general rules for the interpretation of the Combined Nomenclature (CN) set out in Section I of Part One of Annex I to Regulation (EEC) No 2658/87 and is inconsistent with other BTI. (2) The products covered by the BTI referred to in the Annex consist of fruit juice(s), fruit juice concentrate(s), vegetable juice(s) or vegetable juice concentrate(s), whether or not mixed, as well as additives, diluted with water or aerated. The tariff classification of those products as set out in the BTI is not in accordance with TARIC codes 2202901019, 2202901099, 2202909190, 2202909590 and 2202909990, respectively. (3) To ensure equality between operators and the uniform application of the TARIC, the BTI referred to in the Annex should cease to be valid. The customs authorities which issued the information should therefore revoke it as soon as possible following the notification of the present Decision and notify the Commission to that effect. (4) In accordance with Article 12(6) of Regulation (EEC) No 2913/92, the holder of BTI is given, for a certain period of time, the possibility of invoking BTI which has ceased to be valid subject to the conditions laid down in that provision and in Article 14(1) of Regulation (EEC) No 2454/93. (5) The measures provided for in this Decision are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS DECISION: Article 1 1. The binding tariff information referred to in column 1 of the table set out in the Annex issued by the customs authorities specified in column 2 of that table for the tariff classification specified in column 3 of that table shall cease to be valid in accordance with paragraph 2. 2. The customs authorities specified in column 2 of the table set out in the Annex shall revoke the binding tariff information referred to in column 1 of that table and notify the holders thereof at the earliest possible date and in any case not later than 10 days from the notification of this Decision. 3. When a customs authority revokes binding tariff information and makes the notification pursuant to paragraph 2, it shall notify the Commission thereof. Article 2 The binding tariff information referred to in the Annex may continue to be invoked in accordance with Article 12(6) of Regulation (EEC) No 2913/92 for a period of six months from the date of notification of the revocation of the binding tariff information to the holder. Article 3 This Decision is addressed to the Federal Republic of Germany, the Kingdom of Spain, the French Republic, the Republic of Austria, the Portuguese Republic and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 24 April 2015. For the Commission, On behalf of the President, Heinz ZOUREK Director-General for Taxation and Customs Union (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 302, 19.10.1992, p. 1. (3) OJ L 253, 11.10.1993, p. 1. ANNEX Binding tariff information Reference no Customs authority Tariff classification 1 2 3 AT 2009/000570 Zollamt Wien 2202901019 AT 2009/000573 Zollamt Wien 2202901019 AT 2009/000574 Zollamt Wien 2202901019 DE 23376/12-1 Hauptzollamt Hannover 2202901019 DE 6324/12-1 Hauptzollamt Hannover 2202901019 DE B/810/09-1 Hauptzollamt Hannover 2202901019 DE B/811/09-1 Hauptzollamt Hannover 2202901019 DE B/812/09-1 Hauptzollamt Hannover 2202901019 DE B/813/09-1 Hauptzollamt Hannover 2202901019 DE B/815/09-1 Hauptzollamt Hannover 2202901019 ES -2009-000120-0019/09 Departamento de Aduanas E II.EE, Madrid 2202901019 FR -PRO-2012-004802 Direction GÃ ©nÃ ©rale des Douanes et Droits Indirects, Montreuil 2202901019 FR -RTC-2013-164920 Direction GÃ ©nÃ ©rale des Douanes et Droits Indirects, Montreuil 2202901019 FR -RTC-2014-006435 Direction GÃ ©nÃ ©rale des Douanes et Droits Indirects, Montreuil 2202901019 PT 2014-IPV-020 Autoridade TributÃ ¡ria Aduaneira, Lisboa 2202901019 PT 2014-IPV-021 Autoridade TributÃ ¡ria Aduaneira, Lisboa 2202901019 PT 2014-IPV-023 Autoridade TributÃ ¡ria Aduaneira, Lisboa 2202901019 PT 2014-IPV-024 Autoridade TributÃ ¡ria Aduaneira, Lisboa 2202901019 ES -2009-000122-0019/09 Departamento de Aduanas E II.EE, Madrid 2202901099 ES -2009-000125-0019/09 Departamento de Aduanas E II.EE, Madrid 2202901099 GB 120294213 HM Revenue & Customs, Southend-on-Sea 2202901099 DE 6948/14-1 Hauptzollamt Hannover 2202909590